13‐1967‐pr 
     Headley v. Fisher et al. 
      
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                             
                                              SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                         
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  21st  day  of  March,  two  thousand 
 4   fourteen. 
 5    
 6             PRESENT:  CHESTER J. STRAUB, 
 7                              ROBERT D. SACK, 
 8                              RAYMOND J. LOHIER, JR., 
 9                                              Circuit Judges. 
10             ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11             ROGELIO HEADLEY, 
12              
13                                              Plaintiff‐Appellant, 
14                                       
15                                      v.                                           No. 13‐1967‐pr 
16                                                                                       
17             SUPERINTENDENT BRIAN FISHER, Sing Sing 
18             Correctional Facility, CORRECTIONAL OFFICER 
19             SIMPSON, CORRECTIONAL OFFICER B. ELLIS, 
20             CORRECTIONAL OFFICER T. RIZZUTO,  
21              
22                                      Defendants‐Appellees. 
23             ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 

     
      The Clerk of the Court is directed to amend the caption of this case as set forth 
     above.
                                                            1
 1         FOR APPELLANT:                   Rogelio Headley, pro se, Panama City, 
 2                                          Panama.  
 3          
 4         FOR APPELLEES:                   Barbara D. Underwood, Solicitor General, 
 5                                          Michael S. Belohlavek, Senior Counsel, 
 6                                          Claude S. Platton, Assistant Solicitor 
 7                                          General, for Eric T. Schneiderman, Attorney 
 8                                          General of the State of New York, New 
 9                                          York, NY. 
10          
11         Appeal from an order of the United States District Court for the Southern 
12   District of New York (Paul A. Crotty, Judge). 
13         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
14   AND DECREED that the order of the District Court is AFFIRMED in part and 
15   the appeal is DISMISSED in part. 
16         Rogelio Headley, proceeding pro se, appeals from the District Court’s 
17   dismissal of his action for failure to prosecute and the District Court’s partial 
18   grants of defendants’ motions to dismiss and for summary judgment.  We 
19   assume the parties’ familiarity with the facts and record of the prior proceedings, 
20   to which we refer only as necessary to explain our decision to affirm in part and 
21   dismiss in part. 
22         We review for abuse of discretion a district court’s decision to dismiss an 
23   action for failure to prosecute, Lewis v. Rawson, 564 F.3d 569, 575 (2d Cir. 2009), 
24   and in doing so we consider five factors: 
25    
26                whether[] (1) the plaintiff’s failure to prosecute caused a delay of  
27                significant duration; (2) plaintiff was given notice that further delay  
28                would result in dismissal; (3) defendant was likely to be prejudiced  
29                by further delay; (4) the need to alleviate court calendar congestion  
30                was carefully balanced against plaintiff’s right to an opportunity for  
31                a day in court; and (5) the trial court adequately assessed the efficacy 
32                of lesser sanctions.   
                                               2
 1   United States ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004).  
 2   A district court is not required to discuss each factor on the record.  Shannon v. 
 3   Gen. Elec. Co., 186 F.3d 186, 194 (2d Cir. 1999).   
 4         With these factors in mind, we conclude that the District Court did not 
 5   abuse its discretion when it dismissed Headley’s action for failure to prosecute, 
 6   and we accordingly affirm its order.  The record demonstrates that (1) Headley’s 
 7   failure to prosecute resulted in a nearly year‐and‐a‐half delay from the originally 
 8   scheduled trial date, (2) Headley received notice that further delay could result in 
 9   dismissal, and (3) the District Court considered, but rejected, the alternative of 
10   permitting Headley to appear by teleconference. 
11         Headley also challenges the partial grants of defendants’ motions to 
12   dismiss and for summary judgment.  However, with exceptions not relevant 
13   here, “interlocutory orders do not properly merge with a final judgment 
14   dismissing an action for failure to prosecute.”  Id. at 192.  Therefore, we lack 
15   jurisdiction to consider Headley’s arguments with respect to the District Court’s 
16   interlocutory rulings. 
17         We have considered Headley’s remaining arguments and conclude that 
18   they are without merit.  For the foregoing reasons, the order of the District Court 
19   is AFFIRMED in part and the appeal is DISMISSED in part. 
20                                           FOR THE COURT:                          
21                                           Catherine O=Hagan Wolfe, Clerk of Court 
22          




                                                3